


SECOND AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of May 29, 2015, by
and among Fox Factory Holding Corp., a Delaware corporation (“FFH”), Fox
Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the several banks and other financial
institutions party hereto (collectively, the “Lenders”) constituting the
“Required Lenders” under the Credit Agreement (as defined below) and SUNTRUST
BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of March 31, 2014, as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 12, 2014
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrowers;


WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.


(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definition of “Continuing Director” with the following:


“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of FFH on the first day of such period, (B) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clause (A) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body, or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.


2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) such fees as the
Borrowers have




--------------------------------------------------------------------------------




previously agreed to pay the Administrative Agent or any of its affiliates or
the Lenders in connection with this Amendment, (ii) reimbursement or payment of
its costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (iii)     executed
counterparts to this Amendment from the Borrowers, each of the Guarantors and
the Required Lenders;


3.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of the Loan
Documents and the other Related Transaction Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member
action;


(c)    The execution, delivery and performance by the Borrowers of this
Amendment and by each Loan Party of the other Loan Documents and the other
Related Transaction Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect and except for filings necessary to perfect or maintain
perfection of the Liens created under the Loan Documents, (ii) will not violate
any Requirement of Law applicable to any Borrower or any of their Subsidiaries
or any judgment, order or ruling of any Governmental Authority, (iii) will not
violate or result in a default under any Contractual Obligation of any Borrower
or any of their Subsidiaries or any of their assets or give rise to a right
thereunder to require any payment to be made by any Borrower or any of their
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of any Borrower or any of their Subsidiaries, except Liens (if any)
created under the Loan Documents, except in the case of clauses (ii) and (iii)
those the failure of which could not reasonably be expected to have a Material
Adverse Effect;


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratifies
and confirms the terms of the Guaranty and Security Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement




--------------------------------------------------------------------------------




as amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


5.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


8.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


9.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


11.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.


BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: CFO


                            
FOX FACTORY, INC.


                            
By: /s/ Zvi Glasman            
Name: Zvi Glasman
Title: CFO


                            
ST USA HOLDING CORP.


                            
By: /s/ John Boulton            
Name: John Boulton
Title: VP
                    
GUARANTOR:




RFE Holding (US) Corp.


                            
By: /s/ David Haugen            
Name: David Haugen
Title: VP




--------------------------------------------------------------------------------




LENDERS:


SUNTRUST BANK, individually and as Administrative Agent




By: /s/ David A. Ernst    
Name: David A. Ernst
Title: Vice President




--------------------------------------------------------------------------------








FIFTH THIRD, AN OHIO BANKING CORPORATION, as a Lender




By:/s/ Anthony H. Billings    
Name: Anthony H. Billings
Title: Assistant Vice President








--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    
Name:
Title:






